        Case 9:20-cr-00055-DWM Document 17 Filed 02/23/21 Page 1 of 7




                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                           MISSOULA DIVISION


    UNITED STATES OF AMERICA,                        CR 20–55–M–DWM

              Plaintiff,
                                                         OPINION and
        vs.                                                ORDER

    GRADY HAROLD SULLIVAN, JR.,

              Defendant.


       On December 2, 2020, Defendant Grady Harold Sullivan, Jr. was charged by

single-count indictment with being a prohibited person in possession of a firearm

in violation of 18 U.S.C. § 922(g)(1). (Doc. 1.) It is alleged that Sullivan had a

2006 felony conviction in the state of Montana and that, with knowledge of that

conviction, possessed a firearm “on or about and between July 2020 and October

2020.” (Id.) Sullivan seeks to dismiss the indictment on the ground that he was

not a prohibited person at that time. (Doc. 13.) That motion is denied.1



1
  Sullivan requested oral argument “if necessary” to resolve the motion. (See Doc.
14 at 6.) Because the factual record as filed is sufficient to resolve the motion and
the Court did not rely on the emails proffered by the government (though they are
consistent with Montana’s statutory language and the Rules of Evidence arguably
do not foreclose their admission), the motion is denied without hearing.

                                          1
        Case 9:20-cr-00055-DWM Document 17 Filed 02/23/21 Page 2 of 7



                                      ANALYSIS

      Sullivan argues that his right to possess firearms was restored under

Montana law so his 2006 felony cannot serve as a predicate offense for his

conviction under § 922(g)(1). He is wrong.

      Whether a prior conviction qualifies as a predicate felony under § 922(g)(1)

is a purely legal question. United States v. McAdory, 935 F.3d 838, 842 (9th Cir.

2019). For the purposes of § 922(g)(1),

      What constitutes a conviction of . . . a crime [punishable by
      imprisonment for a term exceeding one year] shall be determined in
      accordance with the law of the jurisdiction in which the proceedings
      were held. Any conviction which has been expunged, or set aside or for
      which a person has been pardoned or has had civil rights restored shall
      not be considered a conviction for purposes of this chapter, unless such
      pardon, expungement, or restoration of civil rights expressly provides
      that the person may not ship, transport, possess, or receive firearms.

18 U.S.C. § 921(a)(20). Accordingly, the Ninth Circuit has adopted a three-step

process for determining whether a state conviction is invalidated for the purposes

of the federal felon in possession statute:

      1. Use state law to determine whether the defendant has a “conviction.”
      If not, the defendant is not guilty. If so, go to step 2.

      2. Determine whether the conviction was expunged, set aside, the
      defendant was pardoned, or the defendant’s civil rights were restored.
      If not, the conviction stands. If so, go to step 3.

      3. Determine whether the pardon, expung[e]ment, or restoration of civil
      rights expressly provides that the defendant may not ship, transport,
      possess, or receive firearms. If so, the conviction stands. If not, the
      defendant is not guilty.

                                              2
          Case 9:20-cr-00055-DWM Document 17 Filed 02/23/21 Page 3 of 7




Van der Hule v. Holder, 759 F.3d 1043, 1046 (9th Cir. 2014) (quoting United

States v. Valerio, 441 F.3d 837, 840 (9th Cir. 2006)); see also United States v.

Goodman, 2020 WL 224554, *1 (D. Mont. Jan. 15, 2020).

      At step one, it is uncontested that Sullivan has a Montana felony conviction

from 2006. (See Doc. 13-1.) At step two, however, the parties dispute whether he

had discharged that conviction during the timeframe alleged in the indictment and

therefore had his civil rights restored. The answer to this question is dispositive of

Sullivan’s prohibited person status as, at step three, he does not appear to be

otherwise prohibited from possessing a firearm under Montana law. See

Goodman, 2020 WL 224554, at *2; Caron v. United States, 524 U.S. 308, 310

(1998).

      Under Montana law, “[f]ull rights are restored by termination of state

supervision for any offense against the state.” Mont. Const. art. II, § 28(2); see

Mont. Code Ann. § 46−18−801(2) (“Except as provided in the Montana

constitution, if a person has been deprived of a civil or constitutional right by

reason of conviction for an offense and the person’s sentence has expired or the

person has been pardoned, the person is restored to all civil rights and full

citizenship, the same as if the conviction had not occurred.”). Here, Sullivan

argues that his 2006 conviction and attendant revocation sentences expired on

March 2, 2020. (Doc. 14 at 3.) That argument hinges on a finding that the

                                           3
        Case 9:20-cr-00055-DWM Document 17 Filed 02/23/21 Page 4 of 7



Montana Department of Corrections (“DOC”) lacks the authority to place persons

on “conditional release” in the community as part of a custodial sentence. Though

creative, Sullivan’s position lacks merit.

      On January 31, 2006, Sullivan received a six-year deferred sentence in the

Montana Twentieth Judicial District Court, Lake County, for issuing a bad check

in violation of § 45–6–316, Mont. Code Ann. (Doc. 13-1.) On January 12, 2011,

that deferred sentence was revoked, and Sullivan was committed to the DOC for a

term of 10 years, with 8 years suspended. (Doc. 13-2.) The court recommended

that he be “considered for placement at Connection Corrections and pre-release

programs if deemed appropriate by the [DOC].” (Id. at 2.) Sullivan was expected

to discharge his prison sentence on January 2, 2013 and the suspended sentence on

December 31, 2020. (See Doc. 13-5.) The DOC placed him on “conditional

release” on March 5, 2012. (Doc. 13-6.) Sullivan therefore argues that his 8-year

suspended sentence began running at that time, causing it to expire ten months

early, on March 2, 2020. (Doc. 14 at 3.) That argument is unpersuasive.

      Montana’s correction policy emphasizes alternatives to imprisonment for

nonviolent offenders. See Mont. Code Ann. § 46–18–101(2)(d), 3(f).

Accordingly, a judge may impose a sentence, such as here, that includes a

“commitment . . . to the department of corrections with a recommendation for

placement in an appropriate correctional facility or program.” Id. § 46–18–


                                             4
        Case 9:20-cr-00055-DWM Document 17 Filed 02/23/21 Page 5 of 7



201(3)(a)(iv)(A); see also id. § 53–30–321. Montana law then allows the DOC to

“provide community corrections facilities or programs for the rehabilitation of

nonviolent felony offenders.” Id. § 46–18–105. Consequently, “[a]dult

corrections services consistent of . . . appropriate community-based programs for

the placement, supervision, and rehabilitation of adult felons who meet the criteria

developed by the [DOC] for placement . . . under intensive supervision . . . [or] in

other appropriate programs.” Id. § 53–1–202(2)(b)(ii), (iv). The DOC has the

authority to administer the rules governing programming and release. See id. § 53–

1–203(a)(iv).

      Pursuant to its internal policies and guidelines, the DOC has a process to

determine an “offender’s appropriate placement.” See DOC Operational Procedure

Manual, PPD 4.6.300. Placement options include release to the community in a

“conditional release” program. Id. at 4.6.302; State v. Haagenson, 232 P.3d 367,

372–73 (Mont. 2010) (“[U]nder Montana law, a term of conditional release or

suspension of sentence is in lieu of a term of imprisonment and is part of the

original sentence.” (footnote omitted)). An offender then remains under this status

until he or she completes the applicable prison term and then either “flat

discharges” (no supervision to follow) or begins a probation term (supervision to

follow). See 4.6.302 at 10; Haagenson, 232 P.3d at 373 (“An offender on

conditional release . . . thus lives with the knowledge that a fixed sentence for a


                                           5
        Case 9:20-cr-00055-DWM Document 17 Filed 02/23/21 Page 6 of 7



definite term hangs over him.” (internal quotation marks omitted)). Ultimately,

once an offender is ordered into the custody of the DOC, the DOC has almost

unfettered discretion over how a sentence is executed. See Wright v. Mahoney, 71

P.3d 1195, 1198–200 (Mont. 2003) (finding no state or federal constitutional right

to be placed in a particular facility).

       Thus, while Sullivan is correct that Montana’s use of the terms

“supervision” and “release” are ubiquitous and sometimes opaque, such

imprecision is not sufficient grounds to shorten his state sentence by ten months. 2

Nor is the government’s misuse of the term “parole.” (See Doc. 16 at 6.) To be

sure, there is some irony in two experienced federal criminal litigators arguing the

nuances of a state sentencing regime; the briefing demonstrates both sides’

unfamiliarity in this area. All that said, the basic premise of Sullivan’s argument is

that the DOC lacks the legal authority to release an offender into the community to

complete his or her term of incarceration. While that argument lacks legal support

as discussed above, it is also illogical in that it would implicitly give the DOC the

unilateral authority to reduce the length of a court-imposed sentence. Thus,

Sullivan’s interpretation would give the DOC more authority, not less.

       Contrary to Sullivan’s argument, the period from March 5, 2012 to January



2
  Sullivan’s concern about due process in the revocation of conditional release is a
red herring. He was not revoked between March 5, 2012 and January 2, 2013.

                                          6
        Case 9:20-cr-00055-DWM Document 17 Filed 02/23/21 Page 7 of 7



2, 2013 qualifies as part of his custodial sentence, served on “conditional release”

as authorized by statute. This status is reflected on Sullivan’s correctional records.

(See Docs. 13-6, 13-7.) Nor does Sullivan’s argument warrant certification to the

Montana Supreme Court or consideration of the rule of lenity. Montana law

explicitly allows both the type of sentence imposed in this case and its execution as

discussed above. See Mont. R. App. P. 15(2)(c) (requiring that answer “is not

provided by . . . statute”); United States v. Millis, 621 F.3d 914, 917 (9th Cir. 2010)

(“The rule of lenity applies only where after seizing everything from which aid can

be derived, the Court is left with an ambiguous statute.” (internal quotation marks

omitted)). Because Sullivan’s sentence did not expire until December 31, 2020—

two months after firearms were discovered in his residence—he cannot show that

he was not a prohibited person as a matter of law. (See Docs. 13-3, 13-4.)

                                    CONCLUSION

      Based on the foregoing, IT IS ORDERED that Sullivan’s motion to dismiss

the indictment (Doc. 13) is DENIED.

      DATED this 23rd day of February, 2021.




                                          7
